Citation Nr: 0702061	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-26 928 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a major 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



INTRODUCTION

The veteran had active service from January 1978 to June 1989 
with an unspecified period of prior active service.

One of the matters the undersigned must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision (a NOD); 
VA must respond by issuing a statement of the case that 
explains the basis for the decision to the veteran; and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his or her argument in a timely-filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See also 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  An NOD was submitted in November 
2004, an SOC regarding this claim was issued in June 2005, 
and the veteran filed his one and only substantive appeal to 
the Board in August 2005.  Thus, while the veteran has filed 
many claims, this is the sole issue before the Board at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is an employee of the VA, works at the Muskogee 
RO, but is having his claim adjudicated by the RO in No. 
Little Rock, Arkansas, to maintain confidentiality and 
impartiality.  In November 2006, he requested a hearing 
before the Board at the RO in Muskogee.

Accordingly, the case is REMANDED for the following action:

The RO in No. Little Rock, Arkansas, 
should transfer the claims file 
temporarily to the RO in Muskogee, 
Oklahoma, for a hearing before a Veterans 
Law Judge in Muskogee, Oklahoma, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


